DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (figures 1 and 2) and claims 1-16 in the reply filed on 7/28/2022 remains acknowledged.  The traversal was found non-persuasive and the requirement made final in the previous 8/11/2022 Office action.  
Claims 17 and 18 remain withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 6/1/2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0065886 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 5-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Beattie US6325196.
Claim 1.  Beattie discloses a shift lever apparatus, comprising: a shift lever (34, 75 and/or 78) rotatably installed in a housing (39’, 47), and deployed or undeployed in the housing according to a rotating location of the shift lever; an operating mechanism (43) installed on the shift lever to be rotated together with the shift lever, wherein the operating mechanism is provided with a stopper (115) drawn out (fig.7A) or drawn into (fig.8) the operating mechanism depending on whether an operation of the operating mechanism is performed (operation seen in figures 7, 7a and 8); a guide (114 and or 59) installed in the housing to guide movement of the stopper and having a first fixing hole (121A) and a second fixing hole (133A), wherein the first fixing hole and the second fixing hole are spaced apart from each other within a rotating radius of the stopper (radius from stopper to center of rotation of 85), the first fixing hole being located so that the stopper is inserted into the first fixing hole when the shift lever is in an undeployed location (location of 34 when 115 is in 121A), and the second fixing hole being located so that the stopper is inserted into the second fixing hole when the shift lever is in a deployed location (location of 34 when 115 is in 133A); and a sensing sensor (see “Hall effect sensors”) sensing the rotating location of the shift lever when the stopper is located in the second fixing hole to generate a shift signal (signal for R, D, or L) corresponding to the rotating location; wherein the deployed location is a location to allow a shift stage (R, D, or L) to be operated and the undeployed location is a location not to allow the shift stage to be operated (in that P does not allow for R, D or L, see fig.23 for instance).  
The dependent claims 2-4 have not been substantially amended or expressly argued by applicant.  The prior art is not overly complex and lies in the same general field as applicant's claimed invention.  Accordingly, the pertinence of the art to the remaining claims is apparent and flows naturally from the above explanations of the particular prior art parts relied upon above by the examiner.1 
Further regarding dependent claims 9 and 10, see elements 94, 95, 100, 102, 103, 108 and written descriptions thereof (e.g., “resistance to rotational movement”).

Response to Arguments
Applicant argues that Beattie does not disclose the claim 1 limitation “operating mechanism installed on the shift lever to be rotated together with the shift lever, wherein the operating mechanism is provided with a stopper drawn out or drawn into the operating mechanism” since Beattie’s element 43 is not provided with the inner section 115, nor provided on post 75/actuator 78.  This is not persuasive.  The written description expressly states that the operating mechanism (43) is installed on the shift lever (34 of which 75/78 are parts of) to be rotated together, by stating “The gated member 43 (FIG.4) is pivoted by a pivot pin 76 to the base 31 for movement with the shift lever 34 when the shift lever 34 is pivoted along the first path 36)…”  Furthermore, Figures 7-8 clearly show operating mechanism (43) provided with the stopper (115) drawn out (e.g., fig.7A) or drawn into (e.g., fig.8) the operating mechanism.
Applicant argues that Beattie fails to teach or suggest the newly added claim 1 limitation “the deployed location is a location to allow a shift stage to be operated and the undeployed location is a location not to allow the shift stage to be operated” since Beattie only discloses gear positions (park, reverse, neutral, drive, low drive).  This is not persuasive.   Beattie discloses a deployed location that allows a shift stage to be operated (any one of the locations that allows the Reverse, Drive or Low Drive shift stages to be operated) and an undeployed location that does not allow the shift stage to be operated (location such as Park which does NOT allow operation of any of the Reverse, Drive or Low Drive shift stages).  The claim does not expressly forbid any of the Reverse, Drive or Low Drive stages from being the claimed “shift stage”.  Nor does the claim expressly forbid the Park position from being the undeployed position that does not allow the Reverse, Drive or Low Drive shift stage to be operated.  Lastly, it would appear that applicant’s own undeployed location, as originally disclosed, allows for the vehicle transmission to be in at least “Park”, noting that even when applicant’s lever is stowed/hidden from view in the housing when not needed by the user the transmission must still be in some state (P, N, R, D, etc.)  Accordingly, any future limitation expressly prohibiting such would constitute new matter. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”